Title: From Antoine Otten Schellenberg to Thomas Jefferson, 19 May 1806
From: Schellenberg, Antoine Otten
To: Jefferson, Thomas,United States Congress


                        
                            Messieurs
                     
                            Rotterdam ce 19 mai, 1806.
                        
                        J’ai l’honneur de vous presenter un exemplaire de mes deux inventions “le nouvel art de plonger au fond de la
                            mer’ et l’assurance de mer.” Faites les examiner s’il vous plait.
                            Etant à present pour quelque moment à Rotterdam et trouvant justement un vaisseau americain, je me hate de vous dire que
                            je souhaite tout le bonheur possible aux etats libres Americains, et que je suis avec vénération, Messieurs votre très
                            devoué Serviteur
                        
                            Antoine Otton Schellenberg
                            
                            actuellement chez Mr. de Spaes
                            à Ringenberg, près de Wesel
                            en Allemagne.
                        
                    